SANBORN, Circuit Judge.
These cases are of the same character as the case of City of Winfield v. Wichita Natural Gas Co. and Winfield Natural Gas *61Co. (C. C. A.) 267 Fed. 47. They are here on appeals from like orders of the court belovi?, which dissolved similar interlocutory injunctions against the Wichita Natural Gas Company and tlie respective distributing companies that were receiving natural gas from it and selling it to tho cities and their inhabitants under ordinance contracts between these cities and the distributing companies acting therein, and supply contracts between the respective distributing companys and the Wichita Natural Gas Company in substantially the same terms as the ordinance contracts and the supply contracts in the cases of Hutchinson Gas & Fuel Co. v. Wichita Natural Gas Co. (C. C. A.) 267 Fed 35, and City of Winfield v. Wichita Natural Gas Co. and the Winfield Natural Gas Co.
While the facts in the cases now in hand are not identical with those in either the Hutchinson Case or the Winfield Case, they are so similar to them in each of these cases that the conclusions reached and the views expressed in the opinions in those cases are fatal to the claims of the appellants in these eases that the orders from which they appeal should be reversed, that those claims must be overruled, and that the orders which dissolved the injunctions in these cases must be and they are affirmed.